Notice of Allowance
This is a reissue application of U.S. Patent No. 9,939,738 (“the ‘738 patent”). This application was filed 10/2/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. The AIA  first to file provisions also govern. 
Applicant filed an after-final amendment on 2/22/2022, in which claim 13 is amended. This amendment corrects the sole remaining issue from the prior action. Claims 1-24 are allowed, with reasons already on the record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant has argued that the claims should not be subject to 112(f) as discussed in the prior action. The examiner maintains the previous findings for the reasons given. Applicant will be free to argue its preferred claim construction in a future proceeding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992